PER CURIAM:
In this direct appeal, Hinds challenges only his sentence. In light of the Eleventh Circuit’s recent decision, United States v. Garcia, 405 F.3d 1260 (11th Cir.2005), which was handed down after the decision of the district court, we vacate and remand Hinds’ sentence for the purpose of determining Garcia’s relevance, if any, to the instant case. We express no opinion on the merits of the issues in the case.
The judgment of conviction is AFFIRMED, but the sentence is VACATED and REMANDED.